COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JUAN ARELLANO,                                 §              No. 08-18-00097-CR

                            Appellant,           §                 Appeal from the

  v.                                             §          Criminal District Court No. 1

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                             State.              §              (TC# 20150D05071)

                                                 §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until October 19, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before October 19, 2019.


       IT IS SO ORDERED this 4th day of September, 2019.


                                      PER CURIAM